Citation Nr: 0102228	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1969.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, which granted 
secondary service connection and assigned a zero percent 
rating for the veteran's gastroesophageal reflux disease 
(GERD), effective from March 24, 1998.  The veteran appealed 
for the assignment of a compensable rating.  In an October 
1999 decision, the RO assigned a 10 percent
Rating for GERD, effective from the date of receipt of claim 
for service connection (March 24, 1998).  As the 10 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

As the veteran appealed the RO's initial determination of 
rating, this is an appeal from the original assignment of a 
disability rating. Therefore, the issue in this veteran's 
case presents an "original claim" as contemplated under 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found) rather 
than a claim for an "increased rating."  The period at issue 
is from March 24, 1998.

The veteran also appealed the RO decision granting increased 
ratings for a cervical strain (to 20 percent) and post-
traumatic headaches (to 10 percent); he appealed for higher 
ratings, but, in a statement submitted by the veteran and 
received by the RO in September 1999, he withdrew both 
increased rating issues from appellate status. 

The veteran has claimed entitlement to depression as 
secondary to his service-connected GERD.  The RO sent the 
veteran a letter dated in September 1999, informing him that 
he must submit a "well grounded" claim for secondary 
service connection.  There has been a significant change in 
the law since that time.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Under these circumstances, the Board 
refers this matter to the RO for appropriate action.


REMAND

The veteran asserts, in essence, that his GERD is more 
disabling than currently evaluated.  He indicated at in his 
September 1999 personal hearing that his GERD symptomatology 
includes pain, weight loss, dysphagia, sleeplessness, and 
depression.  In a September 1999 statement, the veteran 
further reported that GERD caused him regurgitation and 
halitosis.  Following a review of the relevant evidence, it 
is the Board's judgment that there is a further duty to 
assist the veteran with the development of his claim for the 
assignment of a rating in excess of 10 percent for his 
service-connected GERD.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
relevant medical evidence is summarized below.   

An upper gastrointestinal (GI) X-ray series performed in July 
1997 showed that the veteran had a normal duodenal bulb; 
there was reflux from the stomach into the esophagus but no 
demonstrable hiatus hernia or evidence of ulceration or 
malignancy.  The veteran said at a VA examination in June 
1998 that he had heartburn, which had apparently begun in 
1993 after about seven years of Advil use for neck and back 
pain.  The examiner diagnosed a history of GERD.  

In May 1999, an upper GI study revealed negative results for 
the esophagus, stomach, and duodenum, but reflux was noted 
during the course of the esophagus study.  The examiner 
diagnosed mild reflux.

A June 1999 treatment record from E. D., A.P.R.N., shows that 
the veteran was evaluated for psychiatric complaints, 
including sadness and hopelessness.  The impression was major 
depressive disorder.  According to a September 1999 VA 
treatment note, the veteran had a return of depressive 
symptoms.  He gave a history of a 15 to 20 pound weight loss 
over the prior summer, along with an inability to function at 
his job (leading to his first career dismissal), poor 
concentration, and edginess.  The note reflected that he had 
been grieving the death of a cousin in a motor vehicle 
accident.

The criteria for the next highest (30 percent) rating for 
GERD include persistent recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The veteran has reported 
many of these symptoms, which he has attributed to his 
service-connected GERD.  The 60 percent evaluation includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  See 
38 C.F.R. § 4.115, Code 5346.

In reviewing the record, the Board finds that there appears 
to be some overlap between gastrointestinal symptomatology 
and both a nonservice-connected psychiatric disorder and a 
cervical strain (currently rated 20 percent).  Also, while 
the RO attributed the veteran's recent weight loss to 
depression, the medical evidence is not clear on this 
relevant point.  It is the Board's judgment that the veteran 
should be afforded a gastrointestinal examination for the 
purpose of determining the current severity of his GERD, with 
the examiner distinguishing symptoms due to the service-
connected disorder from his service-connected cervical strain 
or any relevant symptomatology from a nonservice-connected 
disability that may be present.  The Board also finds that 
attempts should be made to secure any medical records 
pertinent to the claim, as detailed in the below remand 
instructions.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA evaluation or treatment since 
September 1999 for gastrointestinal 
symptoms, to include GERD; a cervical 
strain, and psychiatric symptoms.  After 
obtaining any necessary consent from the 
veteran, complete clinical records of all 
such evaluation or treatment should be 
obtained.  

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination.  
The examiner is requested to distinguish, 
to the extent that is possible, symptoms 
attributable to GERD from any symptoms 
that may be due to a psychiatric disorder 
or a service-connected cervical strain.  
The veteran's weight must be determined 
and, if there has been weight loss in 
recent years, the examiner should 
indicate the etiology of the weight loss 
(i.e., whether it is secondary to the 
depressive disorder or some other 
condition, or whether it is at least as 
likely as not due to service-connected 
GERD).  All indicated tests or studies, 
or any additional examinations (i.e., 
psychiatric) should be performed.  The 
claims file must be made available to the 
examiner(s) for review.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

4.  After the above development has been 
completed, the RO should review the 
reports to ensure proper compliance and 
take immediate corrective action if  
needed.  Thereafter, the veteran's claim 
of entitlement to the assignment of an 
evaluation in excess of 10 percent for 
GERD should be adjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded adequate time in which 
to respond thereto before the case is 
returned to the Board.

5.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran with regard to the issue on 
appeal until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


